DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2013/0160468 – previously cited) in view of Goel (US 2015/0330690 – previously cited), further in view of Jin (US 2006/0112705).

Regarding claim 1, Kimura teaches a cryocooler (1000, Fig. 1) comprising: 
a cold head (defined as one of the cryopumps 10 in Fig. 1, see paragraph [0039]); 
a plurality of compressor main bodies (102, 104, Fig. 1) connected to the cold head in parallel (see paragraph [0044]); 
a plurality of state detection sensors (164, 166, Fig. 4) configured to correspond to compressor main bodies respectively (see Fig. 4, see paragraph [0082] which notes that 104 is configured as 102) and each detect a state of a corresponding compressor main body to output a state detection signal (see paragraph [0094] which notes how 164, 166 send input signals regarding what they read); and 
a compressor controller (168, Fig. 4, paragraph [0043]).
Kimura does not specifically teach that the compressor controller is configured to, 
stop, in a case where the state detection signal from any one state detection sensor of the plurality of state detection sensors indicates that the corresponding compressor main body is abnormally stopped, stop also the other compressor main bodies,
and allow, in a case where the state detection signals from all of the plurality of state detection sensors indicate that the corresponding compressor main bodies are operated, all of the compressor main bodies to continue to operate.
Goel teaches a HVAC system (Goel, Abstract, in the instant case the reference is reasonably pertinent to the problem faced by the inventor, see paragraph [0064] where it describes the lubricant distribution problem) which features plural compressors (Goel, 204A, 204B, Fig. 2, paragraph [0027]) with a controller controls the compressors (Goel, 118, paragraph [0027]), wherein a sensor indicates a detection signal which can indicate that one of the compressors is stopped (Goel, paragraph [0033], “Controller 118 may receive data from one or more remote devices, such as sump temperature sensors 220A-B, outdoor temperature sensor 124, and suction pressure sensor 222. Controller 118 may receive data from one or more remote devices indicating status information. For example, controller 118 may receive status information indicating whether compressors 204A-B are turned on or turned off”), wherein when one of the compressors is indicated to be stopped, the control stops the other compressor as well (Goel, 318-320-322, Fig. 3, see paragraph [0064] which notes that in partial load operation one compressor is off and the other is on, further see paragraph [0046] which notes that the system can run from a partial load to zero load where both compressors are shut off). Further, Goel teaches allowing in a case where the state detection signals from all of the plurality of state detection sensors indicate that the corresponding compressor main bodies are operated, all of the compressor main bodies to continue to operate (Goel, see Fig. 3, steps 326, 328, 330 which notes indicating that the compressors are operating and letting them continue to operate in 330, see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura with a controller which in response to indicating that one compressor is stopped, to stop the other compressor, and continuing to let the compressors operate if it is determined that the compressors are operating, as taught by Goel, in order to reduce the probability of damage to one of the compressor (Goel, paragraph [0064]).
Kimura as modified does not teach that top, in a case where the state detection signal from any one state detection sensor of the plurality of state detection sensors indicates that the corresponding compressor main body is abnormally stopped, stop also the other compressor main bodies. Jin teaches an apparatus for controlling capacity of an air conditioner (Jin, Title) which features two compressors (Jin, 112, 114) wherein if an abnormal operation is detected, both compressors are shut down (Jin, paragraph [0037], [0130], Fig. 20). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified with the teaching of shutting down all compressors if an abnormal condition is detected, as taught by Jin, in order to safely shut the entire system down to address the abnormality. 

Regarding claim 3, Kimura as modified teaches the teaches the crycooler according to claim 1, wherein the state detection sensor includes a pressure sensor that detects a pressure of a working gas discharged or sucked from the corresponding compressor main body (see Kimura, 164, 166, Fig. 4, see paragraph [0081], further see paragraph [0082] which notes that 104 is configured as 102) and outputs a pressure detection signal as the state detection signal (see Kimura, paragraph [0092] which notes that the compressor control outputs a signal which indicates an operating status of the compressor which can include the measurement of pressure from either 164 or 166). 

Regarding claim 5, Kimura as modified teaches the cryocooler according to Claim 1, further comprising: 
a discharge flow path that merges from the plurality of compressor main bodies to the discharge port; and a suction flow path that diverts from the suction port to the plurality of compressor main bodies, 33Attorney Docket No.: 880635-0207-US01 
wherein both of the discharge flow path and the suction flow path are configured to allow backflow.  
Kimura as modified does not teach a common compressor casing that has a discharge port and a suction port and accommodates the plurality of compressor main bodies.
Goel teaches Goel teaches a HVAC system (Goel, Abstract, in the instant case the reference is reasonably pertinent to the problem faced by the inventor, see paragraph [0064] where it describes the lubricant distribution problem) with a common compressor casing (Goel, 102, Fig. 1, see paragraph [0023])) that has a discharge port (Goel, 108, Fig. 2, paragraph [0023]) and a suction port (Goel, 106, Fig. 2, paragraph [0023]) and accommodates the plurality of compressor main bodies (Goel, see Fig. 2 which shows 102 accommodating the compressor bodies 204a, 204b, further see paragraph [0023]), wherein a discharge flow path that merges from the plurality of compressor main bodies to the discharge port (Goel, see 216A/216B, Fig. 2, see paragraph [0022], which merge to 108); and a suction flow path that diverts from the suction port to the plurality of compressor main bodies (Goel, see 210A/210B, Fig. 2, see paragraph [0022], which divert from 106). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified with a common compressor that has a discharge port and a suction port and accommodates the plurality of compressor main bodies and to have discharge flow paths from the compressors which merge to discharge and suction flow paths which divert from the suction port, as taught by Goel, in order to save space by housing the compressor main bodies within one casing, thereby making the installation/maintenance on the compressors easier to access, and to further utilize a singular input/output from the compressor main bodies which makes the installation of the compressors in the system easier.
The combination teaches that both of the discharge flow path and the suction flow path are configured to allow backflow as neither the discharge flow path and suction flow path feature a check valve (or another form of backflow prevention that is known in the art) which thereby allows for backflow (the Examiner notes that this interpretation of the limitation is consistent with what is disclosed in Applicant’s published specification in paragraphs [0027] and [0029]).  
	    
Regarding claim 6, Kimura as modified teaches the cryocooler according to Claim 5, but does not teach that the suction flow path comprises a common storage tank provided between the suction port and a diverting portion to the plurality of compressor main bodies. 
However Kimura teaches a storage tank between the suction of each compressor casing and the suction of each compressor body (Kimura, the storage tank 150 is between the suction of the compressor 146 as shown in Fig. 3 and the suction of the compressor main body 140). Through the combination of references it would be obvious to provide a common storage tank between the suction port and diverting portion of the plurality of compressor main bodies, as the combination with Goel teaches providing a plurality of compressor main bodies in a common casing (as established in the rejection of claim 5) with a diverting portion (Goel, see Fig. 2 for the diverting point where 210A/210B diverge from the suction line 106) and Kimura teaches that the storage tank eliminates pulsation included in returned gas (Kimura, paragraph [0071]). 
The Examiner notes that a common storage tank would be obvious as the configuration of the of diverting the flow into two suction flow paths is established in the combination in the rejection of claim 5, and only makes sense to have a common storage tank to be provided as providing a storage tank in each 210A and 210B would be redundant and costly as a common storage tank performs the same function since the flow is the same. 
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified with a common storage tank provided between the suction port and a diverting portion to the plurality of compressor main bodies, as Kimura teaches that a storage tank eliminates pulsation from returned gas flow (Kimura, paragraph [0071]).

Regarding claim 7, Kimura as modified teaches the cryocooler according to Claim 5, but does not teach that the discharge flow path comprises a common adsorber provided between a merging portion from the plurality of compressor main bodies and the discharge port.
However, Kimura teaches an adsorber between the discharge port of the compressor casing (Kimura, 156 in Fig. 3 is positioned between downstream of the compressor main body 140 and the discharge 148). Through the combination of references it would have been obvious to provide a common adsorber between a merging portion (defined as the portion where 216A/216B shown in Goel, Fig. 2 meet) and the discharge port and Kimura teaches that the adsorber removes contaminants from refrigerant gas (Kimura, paragraph [0075]).
The Examiner notes that a common adsorber would be obvious as the configuration of merging two discharge flow paths into a single discharge port is established by the combination with Goel in the rejection of claim 5 above, and since providing an adsorber to each 216A and 216B would be redundant and costly since the flow is the same. 
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified with a common adsorber provided between a merging portion from the plurality of compressor main bodies and the discharge port, as Kimura teaches that an adsorber removes contaminants from refrigerant gas (Kimura, paragraph [0075]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Goel and Jin, as applied to claim 1, further in view of Yamashita (US 2002/0026801 – previously cited).

Regarding claim 2, Kimura as modified teaches the cryocooler according to Claim 1, wherein each of the compressor main bodies includes:  
a compressor motor (Kimura, 172, Fig. 4, paragraph [0101], further see paragraph [0082] which notes that 104 is configured as 102 therefore both compressor main bodies have a compressor motor).
Kimura as modified does not teach:
a motor current sensor that is the state detection sensor, which detects a motor current flowing in the compressor motor and outputs a motor current signal, and 
wherein the compressor controller is configured to, stop, in a case where the motor current signal from any one of the motor current32Attorney Docket No.: 880635-0207-US01 sensors indicates that the corresponding compressor motor stops, the other compressor motors.  
Yamashita teaches that the driving current of the compressor motor is proportional to the load on the compressor motor, wherein the load can be determined by detecting the driving current (Yamashita, paragraph [0013]), wherein the current is detected by a current detector (Yamashita, paragraph [0012], the Examiner notes that the current detector is analogous to a current sensor). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified, with a motor sensor to detect motor current flowing in the compressor motor, as taught by Yamashita, in order to determine whether the compressor is adequately powered. 
Further, the Examiner notes that through the combination of references, the limitation “the compressor control unit is configured to, in a case where the motor current signal from any one of the motor current32Attorney Docket No.: 880635-0207-US01 sensors indicates that the corresponding compressor motor is stopped, stop also the other compressor motors” is taught by the combination, as Kimura as modified teaches that when a compressor is identified to be stopped, to also stop the other compressor based on the load condition (Goel, 318-320-322, Fig. 3, see paragraph [0064] which notes that in partial load operation one compressor is off and the other is on, further see paragraph [0046] which notes that the system can run from a partial load to zero load where both compressors are shut off), and Yamashita teaches that it is known that the driving current of the compressor motor is proportional to the load on the compressor motor, wherein the load can be determined by detecting the driving current (Yamashita, paragraph [0013]), the combination together renders the limitation of “the compressor control unit is configured to, in a case where the motor current signal from any one of the motor current32Attorney Docket No.: 880635-0207-US01 sensors indicates that the corresponding compressor motor is stopped, stop also the other compressor motors” obvious. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Goel and Jin, as applied to claim 1, further in view of Saunders (US 2018/0306491 – previously cited).

Regarding claim 4, Kimura as modified teaches the cryocooler according to Claim 1, but the state detection sensor includes a temperature sensor that detects a temperature of a working gas discharged from the corresponding compressor main body or a temperature of a refrigerant, which cools the working gas discharged from the corresponding compressor main body, and outputs a temperature detection signal as the state detection signal.   
Saunders teaches a plurality of compressors (Saunders, 18, 22, Fig. 1A, paragraph [0022]) wherein it can be determined that one of the plurality of compressors is turned off based on the discharge temperature of the compressor (Saunders, see paragraph [0114]) which is measured by a temperature sensor (Saunders, 50, see paragraph [0055]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kimura as modified with a temperature sensor which detects a temperature of discharge from a compressor and output a temperature detection signal, as taught by Saunders, in order to indicate whether the cryocooler is performing adequately or not by assessing whether the compressors are discharging gas at a desired temperature. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763